                 Case 19-11743-KG             Doc 113           Filed 08/20/19     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------x
                                                            :
In re:                                                      :          Chapter 11
                                                            :
Perkins & Marie Callender’s, LLC, et al.,1                  :          Case No. 19-11743 (KG)
                                                            :
                                                            :          Jointly Administered
                  Debtors.                                  :
                                                            :          Hearing Date: August 23, 2019
                                                            :
                                                            :          Re: D.I. # 106
------------------------------------------------------------x

                                      CERTIFICATE OF SERVICE

        I, Tasha M. Hart, do hereby certify that on the 19th day of August 2019, I caused a copy

of the Limited Objection of SCF RC Funding L, LLC to Motion of Debtors for Entry of Orders

(I)(A) Approving Bidding Procedures for Sale of Substantially all of the Debtors’ Assets, (B)

Approving stalking Horse Bid Protection, (C) Scheduling Auction for, and Hearing to Approve,

Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of Notice of

Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment Procedures and (F)

Granting Related Relief; and (II)(A) Approving Sale of Substantially All of the Debtors’ Assets

Fee and Clear of All Liens, Claims, Interests and Encumbrances, (B) Approving Assumption and

Assignment of Executory Contracts and Unexpired Leases and (C) Granting Related Relief (Dkt.

No. 106) to be served on the following via U.S. first class mail, postage prepaid, and via

electronic mail through the Bankruptcy Court’s CM/ECF system:




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holdings, LLC (3381; Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions, LLC (7308); MCID, Inc. (2015); Wilshire
Beverage, Inc. (5887); Fly, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp.
(2225). The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38 119-4709.
             Case 19-11743-KG       Doc 113         Filed 08/20/19   Page 2 of 2



Daniel J. DeFranceschi: defranceschi@rlf.com       Scott L. Alberino: salberino@akingump.com
Michael J. Merchant: merchant@rlf.com              Joanna Newdeck: rjnewdeck@akingump.com
Zachary I. Shapiro: shapiro@rif.com                Akin Gump Strauss Hauer & Feld LLP
Brett M. Haywood: havwood@rif.com                  2001 K Street N.W.
Megan E. Kenney: kenney@rlf.com                    Washington, DC 20006
Sara E. Silveira: silveira@rif.com                 Counsel for Debtors
Richards, Layton & Finger, P.A
One Rodney Square
920 North King Street
Wilmington, DE 19801
Counsel for Debtors

Colin R. Robinson: crobinson@pszjlaw.com
Bradford J. Sandier: bsandler@pszjlaw.com
Pachuiski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19801
Counsel for the Official Committee of
Unsecured Creditors



Dated: August 20, 2019
       Phoenix, Arizona

                                                     /s/ Tasha M. Hart
                                                     An employee of Ballard Spahr LLP




                                               2
